UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------ X
UNITED STATES OF AMERICA,

                                                  MEMORANDUM AND ORDER
      -against-                                   10-CR-433 (KAM)


JONATHAN BRAUN,

                       Defendant.
------------------------------------ X

MATSUMOTO, United States District Judge:

            Defendant Jonathan Braun (“Mr. Braun” or “defendant”)

has filed a motion, or more appropriately, a petition, pursuant

to 28 U.S.C. § 2255 (“§ 2255”) to vacate his sentence based on

ineffective assistance of counsel (the “Motion” or “Mot.”). 1             In

support of the Motion, Mr. Braun contends that his counsel for

purposes of the criminal sentencing, John Meringolo, Esq. (“Mr.

Meringolo”) and Anjelica Cappellino, Esq. (“Ms. Cappellino”)

(together, “sentencing counsel”), were ineffective in responding

to three anonymous letters that were submitted to the court in

advance of sentencing.      (ECF No. 174-1, Memorandum in Support of

28 U.S.C. § 2255 Motion to Vacate Sentence (“Mem.”) 2-3.)

Further, Mr. Braun contends that sentencing counsels’ alleged

shortcomings caused the court to rely on the unrefuted


1 The instant Motion was filed under Mr. Braun’s criminal case, No. 10-CR-433.

Generally, a petition pursuant to 28 U.S.C. § 2255 is filed as a separate
civil action. The court will treat Mr. Braun’s instant application as a §
2255 petition, but will employ his description of his application as a
“motion.”

                                      1
allegations contained within those anonymous letters in imposing

a 10-year sentence of imprisonment, which defendant asserts is

“unusually heavy. . . .”                                  (Id. at 2.)

           Mr. Braun has retained new counsel, Marc Fernich,

Esq., in connection with the instant Motion, as well as his

pending appeal, United States v. Braun, 19-CR-1684, before the

Second Circuit.   (ECF No. 8, Notice of Appearance as Additional

Counsel, dated 7/1/2019.)   Notably, Mr. Meringolo, whose alleged

ineffective assistance of counsel resulted in the instant

Motion, is listed as lead counsel of record for the appeal.

(ECF No. 7, Acknowledgement and Notice of Appearance, dated

6/24/2019.)   On June 6, 2019, Mr. Braun timely filed his notice

of appeal to the Second Circuit.       (ECF No. 165, Notice of

Appeal.)   On September 13, 2019, the Second Circuit granted Mr.

Braun’s motion to hold the appeal in abeyance pending the

resolution of the instant Motion, and he was granted leave to

file his motion to hold the appeal in abeyance under seal.

(United States v. Braun, 19-CR-1684, ECF No. 22, Motion Order.)

For the reasons set forth below, Mr. Braun’s motion is

respectfully denied.

                            BACKGROUND

  I.   Procedural Background

           Mr. Braun was arrested pursuant to a warrant on May

26, 2010, in Staten Island, New York, and pled guilty on

                                   2
November 3, 2011 to Counts One and Six of a sealed six-count

superseding indictment (“Indictment”), charging Mr. Braun with

(1) conspiracy to import 1000 kilograms or more of marijuana and

(2) money laundering conspiracy to promote the carrying on of

specified unlawful activity, to wit: narcotics trafficking, in

violation of 21 U.S.C. §§ 952(a), 960(a)(1), 963, 960(b)(1)(G),

§ 841, et seq., and 18 U.S.C. § 1956(a)(1)(A).   (ECF No. 48,

Indictment; ECF No. 39, Plea Tr. 29-32; ECF No. 133, Presentence

Investigation Report ¶ 15.)   Mr. Braun allocuted to conspiring,

with others, to import 10,000 kilograms of marijuana from Canada

into the United States, including the Eastern District of New

York, from November 2007 to May 2010, as well as conspiring,

with others, to launder the proceeds from narcotics trafficking

in order to avoid law enforcement detection.   (ECF No. 39, Plea

Tr. 29-32.)   Pursuant to Mr. Braun’s agreement with the

government (“Agmt.”), he consented to forfeiture of assets,

which he agreed constituted property “involved in,” “derived

from,” and/or traceable to property connected to his violations

of 21 U.S.C. § 963 and 18 U.S.C. § 1956, (Agmt. ¶ 9,): (a)

$477,565.00 in United States currency seized on May 11, 2009

from his stash house; (b) $77,000.00 in United States currency

seized on May 26, 2010 from his residence; (c) $504,100.00 in

United States currency seized on February 24, 2011 from multiple

safety deposit boxes controlled by Mr. Braun; and $32,500.00 in

                                 3
United States currency voluntarily surrendered on April 1, 2011.

(Agmt. ¶ 8.)

          Additionally, pursuant to his agreement, Mr. Braun

agreed that his United States Sentencing Guidelines

(“Guidelines”) and statutory mandatory minimum sentence should

be calculated based on a drug type and quantity of at least

10,000 kilograms of marijuana.    (Agmt. ¶ 2.)




                                                            (Agmt.

¶ 6 (emphasis added).)   Notably, defendant did not waive his

right to appeal the sentence if he believes the court made an

error in imposing the sentence.   (ECF No. 39, Plea Tr. 26:16-

21.)

          On February 28, 2018, the Probation Department filed

its Presentence Investigation Report (“PSR”) regarding Mr.

Braun, which provided information concerning the offense

conduct; offense level calculations; defendant’s criminal

history; defendant’s personal and family characteristics;

                                  4
physical and mental health conditions; employment and

educational records; financial status; and sentencing options.

(ECF No. 133, PSR.)   In addition, on February 28, 2018, the

Probation Department filed a Sentence Recommendation, in light

of the sentencing goals set forth in 18 U.S.C. § 3553(a), in

which the Probation Department recommended a sentence of 60

months in the Custody of the Attorney General on each count to

run concurrently; a $100,000 fine; and a two-year term of

supervised release with certain special conditions.    (ECF No.

133-1, U.S. Probation Office Sentence Recommendation (“Prob.

Rec.”).)   On September 20, 2018, the Probation Department filed

an Addendum to the PSR, providing additional information

concerning Mr. Braun’s personal history, income tax returns,

financial statement, and supporting documentation.    (ECF No.

140, Addendum to the Presentence Report.)

           On June 13, 2018, Mr. Meringolo filed defendant’s

sentencing memorandum and various attachments.   (ECF No. 136,

Sentencing Memorandum and Attachments (“Def. Sent. Mem.”).)      In

the defense sentencing memorandum, Mr. Meringolo requested a

below-Guidelines sentence and specifically asked the court to

impose “a non-Guidelines sentence of ten years’ imprisonment,

the mandatory minimum sentence for conspiracy to import

marijuana” and submitted that such a sentence “would be

sufficient, but no greater than necessary, in consideration of

                                 5
[defendant’s] individualized circumstances.”           (Id. at 1.)

Moreover, Mr. Meringolo wrote that “any downward variance from

the Guidelines range would afford [defendant] the opportunity to

take care of his family, continue his employment, and maintain

an active role in society as a productive, law-abiding citizen.”

(Id. at 5.)

    II.   Anonymous Letters and Subsequent Sentencing Adjournments

            In August 2018 and April 2019, three anonymous letters 2

were submitted by member(s) of the public to the court for

consideration in advance of Mr. Braun’s sentencing. 3           Two days

after the first of these letters was filed, the government

requested that the court adjourn the sentencing hearing then

scheduled for September 20, 2018, to a date in mid-January 2019,

in order to allow the government to “investigate the veracity of

the information” contained in the anonymous letter regarding

“allegations of criminal activity involving the defendant.”

(ECF No. 145, Letter re: Adjournment as to Jonathan Braun, dated

8/29/2018.)    The court granted the government’s request and

adjourned sentencing until January 24, 2019.           On December 21,



2 Submissions on the docket are available to counsel for the parties at the
email addresses they list at the time of their appearance on the docket.
3 As one anonymous letter noted, “I believe the sentencing judge and

prosecution should look into these matters. I also believe these things
should be taken into consideration when [Mr. Braun] is sentenced.” (ECF No.
146, Letter as to Jonathan Braun from Yellowstone Capital, dated 8/27/2018.)
The author also wrote, “I used our company’s old address as the return
address, don’t bother writing back. Start the process you will find I am
telling the truth.” (Id. at 3.)

                                      6
2018, the government again requested that the court adjourn

sentencing, from January 24, 2019 to a date in mid-May, in order

to allow the government further time to investigate the complex

alleged claims and determine “whether it will impact the

government’s position at sentencing.”    (ECF No. 150, Letter re:

Adjournment of Sentencing as to Jonathan Braun, dated

12/21/2018.)   Thus, the court granted the government’s request

and rescheduled the sentencing hearing for May 9, 2019.    (Dkt.

Order dated 1/7/2019, Order re Sealed Letter re: Adjournment of

Sentencing as to Jonathan Braun.)    Defendant’s sentencing

counsel do not deny that they received the docket submissions

requesting adjournments of Mr. Braun’s sentencing and orders

granting those requests.

          On April 23, 2019, two additional anonymous letters

were filed with the court, each containing troubling allegations

concerning Mr. Braun’s behavior while out on bond.    (ECF No.

154, Anonymous Letter with a civil docket as to Jonathan Braun,

dated 4/23/2019; ECF No. 155, Anonymous Letter as to Jonathan

Braun, dated 4/23/2019.)   On May 2, 2019, Mr. Meringolo

requested a rescheduling of Mr. Braun’s sentencing from May 9,

2019 to an adjacent date in early May.    (ECF No. 158, Motion to

Continue Sentencing Rescheduling, dated 5/2/2019.)    That same

day, the court granted defendant’s motion to continue

sentencing; due to the court’s unavailability on the dates

                                 7
proposed by the parties, the court rescheduled sentencing for

May 23, 2019.   (Dkt. Order dated 5/2/2019.)   On May 17, 2019,

the government requested that the court adjourn the sentencing

to a date thereafter due to counsel’s travel conflicts.    (ECF

No. 160, Letter re: Adjournment of Hearing, dated 5/17/2019.)

Later that day, the court reset sentencing for May 28, 2019.

(Dkt. Order dated 5/17/2019.)   Again, there is no assertion by

defendant’s counsel that the adjournment requests and orders

were not received via ECF.

  III. Defendant’s Sentencing

          On May 1, 2019, the government filed its sentencing

memorandum.

                                          (ECF No. 156,

Sentencing Memorandum (“Gov. Sent. Mem.”) 1-4.)




                                 8
          The government also addressed the “additional unlawful

conduct by Braun” as was alleged in the anonymous letters.   The

government added that Mr. Braun “has been linked in the press to

alleged predatory lending practices.”   (Id. at 3-4, citing Zeke

Faux and Zachary R. Mider, “Sign Here to Lose Everything, Part

4: Business-Loan Kingpin,” Bloomberg, Dec. 3, 2018.)   The

government indicated that it had conducted an investigation of

Mr. Braun’s alleged conduct over the past several months and,

“[a]t this time, the government does not have sufficient

information to conclude that Mr. Braun has committed additional

criminal conduct of which the court should be advised, nor that

he has committed any additional conduct




                                9
          On May 28, 2019, the parties appeared for Mr. Braun’s

sentencing hearing.   The court accepted Mr. Braun’s plea of

guilty to Counts One and Six, finding that his plea was knowing

and voluntary and based upon a full understanding of his rights

and the consequences of his plea, and that there was a factual

basis for his plea of guilty.   (ECF No. 174-4, Ex. C, Transcript

of Criminal Cause for Sentencing before the Honorable Kiyo A.

Matsumoto (“Sentencing Tr.”) 6, dated 5/28/2019.)     Mr. Braun

stated he did not wish to have a Fatico fact-finding hearing.

(Id. at 8.)   The government then raised the additional conduct

alleged in public reporting and the anonymous letters to the

court.   In response, the government stated that it “takes all of

[the allegations of additional conduct] very seriously” and that

it had been investigating those allegations.     (Id. at 11.)

Further, “based on the facts [the government has] been able to

gather, there’s nothing further for the Government to the [sic]

present to the Court that would either be additional criminal

conduct or otherwise materially impact sentencing.”     (Id.)

          The court inquired of the government about an

individual who had filed a lawsuit alleging that Mr. Braun

“intentionally shoved him off a two-story balcony and he

sustained very serious injury.”    (Id.)   The court noted that

this allegation was “very concerning” and asked whether the

government had spoken to the plaintiff in that case, to which

                                  10
the government responded that it did not know, but that the FBI

had been investigating that allegation.    (Id. at 11-12.)   The

government stated that the “FBI has not gathered any additional

fact[s] such that we’d be prepared to present a Fatico hearing

on this or otherwise proceed in a different manner at

sentencing.”   (Id. at 12.)   The court also inquired about a

separate lawsuit, Richmond Capital Group, LLC v. Congregation

Shule, Inc., filed in Dutchess County Supreme Court under Index

No. 2018-51838, in which an affiant stated that Mr. Braun

threatened to beat the affiant because he fell behind in

payments on a business debt.    (Id. at 12-13.)   The court also

inquired about a few other incidents regarding “alleged threats”

by Mr. Braun towards other individuals and asked whether the

government had spoken to those individuals.    (Id. at 13-14.)

Ms. Cappellino did not address the alleged threats or other

alleged conduct by Mr. Braun raised by the anonymous letters.

(Id. at 13-15.)   Though the court referred to the anonymous

reports of Mr. Braun’s behavior in his current private lending

business as “very serious allegations,” the court also noted

that Mr. Braun has “not been charged with other crimes in the

years since he was released on bond.”    (Id. at 33, 35.)

          The court stated that it had considered various

factors, including, inter alia: the government’s position

regarding the authorized and unopposed sentencing options;

                                 11
sentencing counsel’s specific request for a ten-year sentence,

which would fall far below the advisory Guidelines range of 324

to 405 months; Mr. Braun’s personal characteristics and

circumstances; Mr. Braun’s aggravating leadership and organizer

role in the offense; Mr. Braun’s use of sophisticated means to

distribute up to $6 million of marijuana per week and launder

$14 million; and Mr. Braun’s use of violence and threats of

violence in committing the offense, which distinguished him from

others.   (Id. at 35-36.)   The court ultimately sentenced Mr.

Braun to the requested mandatory ten-year term of imprisonment

on Count One and a three-year term of imprisonment on Count Six,

to be served concurrently.     (ECF No. 174-4, Ex. C, Sentencing

Tr. 36, dated 5/28/2019.)     Given that Mr. Braun was arrested

after he previously had fled to Canada and then Israel, (ECF No.

133-1, Prob. Rec. 2,) and was in custody from May 26, 2010 to

November 4, 2011, the court ordered that defendant receive

credit for time in custody against his sentence.     (ECF No. 174-

4, Ex. C, Sentencing Tr. 36.)     With regard to supervised

release, the court sentenced Mr. Braun to a five-year term for

Count One and a three-year term for Count Six, to be served

concurrently; thus, Mr. Braun received a five-year term of

supervised release.   (Id.)    Finally, the court sentenced

defendant to pay a $100,000 fine obligation, according to the



                                  12
payment plan specified by the court, as well as a $200 mandatory

special assessment.   (Id. at 38-39.)

                          LEGAL STANDARDS

  I.   28 U.S.C. § 2255

          A prisoner in federal custody may challenge the

validity of his sentence by filing a motion pursuant to 28

U.S.C. § 2255 to vacate, set aside, or correct his sentence on

the basis “that the sentence was imposed in violation of the

Constitution or laws of the United States, or that the court was

without jurisdiction to impose such sentence, or that the

sentence was in excess of the maximum authorized by law, or is

otherwise subject to collateral attack.”    28 U.S.C. § 2255(a);

see also Adams v. United States, 372 F.3d 132, 134 (2d Cir.

2004) (citing 28 U.S.C. § 2255).

          Relief under § 2255 is generally available only “for a

constitutional error, a lack of jurisdiction in the sentencing

court, or an error of law or fact that constitutes ‘a

fundamental defect which inherently results in a miscarriage of

justice.’”   United States v. Bokun, 73 F.3d 8, 12 (2d Cir. 1995)

(quoting Hill v. United States, 368 U.S. 424, 428 (1962)).    The

Second Circuit has recognized the importance of “narrowly

limiting the relief permitted under § 2255” to preserve “respect

for the finality of criminal sentences, [and] the efficient

allocation of judicial resources.”   Id.    Section 2255 petitions

                                13
must be filed in the district court “which imposed the sentence”

being challenged.    28 U.S.C. § 2255(a).

  II.   Ineffective Assistance of Counsel

          Ineffective assistance claims are governed by the

standards articulated by the United States Supreme Court in

Strickland v. Washington, 466 U.S. 668 (1984).     To succeed on a

claim of ineffective assistance of counsel, a petitioner must

demonstrate that: (1) “counsel’s representation fell below an

objective standard of reasonableness,” and (2) “there is a

reasonable probability that, but for counsel’s unprofessional

errors, the result of the proceeding would have been different.”

Id. at 688, 694, superseded on other grounds by Antiterrorism

and Effective Death Penalty Act of 1966, Pub. L. No. 104-132,

110 Stat. 124; accord United States v. Abad, 514 F.3d 271, 275

(2d Cir. 2008) (quoting Strickland, 466 U.S. at 688, 694); see

also Dunham v. Travis, 313 F.3d 724, 730 (2d Cir. 2002).

          With respect to the first prong, counsel’s function in

a criminal case includes advocating defendant’s cause,

consulting with defendant on important decisions, and keeping

defendant informed of important developments in the course of

the prosecution.    Strickland, 466 U.S. at 688.   As Strickland

makes clear, there is no “checklist” for judicial evaluation of

attorney performance; rather, the performance inquiry in an

ineffectiveness claim must be whether counsel’s assistance was

                                 14
reasonable considering all the circumstances.    See id.; see also

Gonzalez v. United States, 722 F.3d 118, 130 (2d Cir. 2013).

The court “must indulge a strong presumption that counsel’s

conduct falls within the wide range of reasonable professional

assistance.”   Strickland, 466 U.S. at 689.   Courts keep in mind

that “[c]onstitutionally effective counsel embraces a ‘wide

range of professionally competent assistance,’ and ‘counsel is

strongly presumed to have rendered adequate assistance and made

all significant decisions in the exercise of reasonable

professional judgment.’”   Greiner v. Wells, 417 F.3d 305, 319

(2d Cir. 2005) (quoting Strickland, 466 U.S. at 690).    In

assessing performance, courts are directed to “eliminate the

distorting effects of hindsight,” and apply deference to

counsel’s judgments.   Id. (quoting Rompilla v. Beard, 545 U.S.

374, 408 (2005)).

          With respect to the second prong, a petitioner must

show that but for the attorney’s deficient performance, there is

a “reasonable probability” that the result would have been

different.   Strickland, 466 U.S. at 693.   On the one hand, a

“reasonable probability” of prejudice requires more than a mere

showing that the errors had “some conceivable effect on the

outcome of the proceeding,” as “not every error that conceivably

could have influenced the outcome undermines the reliability of

the result of the proceeding.”   Strickland, 466 U.S. at 693.    On

                                 15
the other hand, a petitioner need not establish that the

attorney’s deficient performance “more likely than not” altered

the outcome.   Gonzalez, 722 F.3d at 135 (citations omitted)

(reversing the district court’s finding of no prejudice under

the second prong of Strickland because the district court

erroneously applied a standard at least as demanding as more-

likely-than-not).

          Although the test for ineffective assistance of

counsel contains two prongs, the Supreme Court specifically

noted in Strickland that the federal district courts need not

address both components if a petitioner has failed to establish

either one:

          Although   we   have  discussed   the   performance
          component of an ineffectiveness claim prior to the
          prejudice component, there is no reason for a court
          deciding an ineffective assistance claim to
          approach the inquiry in the same order or even to
          address both components of the inquiry if the
          defendant makes an insufficient showing on one. In
          particular, a court need not determine whether
          counsel’s   performance    was   deficient   before
          examining the prejudice suffered by the defendant
          as a result of the alleged deficiencies. The object
          of an ineffectiveness claim is not to grade
          counsel’s performance. If it is easier to dispose
          of an ineffectiveness claim on the ground of lack
          of sufficient prejudice, which we expect will often
          be so, that course should be followed.

          466 U.S. at 697.

          Thus, the failure to establish either prong is fatal


                                16
to an ineffective assistance claim.    Gonzalez v. United States,

722 F.3d 118, 130 (2d Cir. 2013) (“The IAC claim must be

rejected if the defendant fails to meet either the performance

prong or the prejudice prong.”); United States v. Brown, 2019 WL

4602892, at *3 (E.D.N.Y. Sept. 23, 2019).    Indeed, the

Strickland standard is “highly demanding,” and “rigorous,” and

the petitioner bears the burden of proving that both Strickland

prongs are met.   Kimmelman v. Morrison, 477 U.S. 365, 381-82

(1986); see also Lindstadt v. Keane, 239 F.3d 191, 199 (2d Cir.

2001) (“The Strickland standard is rigorous, and the great

majority of habeas petitions that allege constitutionally

ineffective counsel founder on that standard.”).

                            DISCUSSION

          On October 3, 2019, Mr. Braun filed the instant Motion

in order to challenge his sentence based on his claim of

ineffective assistance of counsel.    On November 18, 2019, the

government filed its response to the Motion.    The government

“does not concede the merits of the defendant’s claims – either

that the conduct constitutes ineffective assistance or that the

Court actually considered the letters as a basis for the

sentence.”   (ECF No. 179, Response to Mot.(“Gov. Response”).)

Nevertheless, the government does not object to a resentencing

of defendant, in light of the factual representations about

sentencing counsel’s conduct and the additional facts presented

                                17
about the contents of the letters.     (Id.)

            Because neither party has disputed the PSR’s

Guidelines calculations of 262 to 327 months in custody, or the

court’s independent Guidelines calculations of 324 to 405 months

in custody, the court will not address those issues in the

present Order.    Instead, the court focuses its inquiry upon the

issues raised by the Motion: (1) whether sentencing counsel’s

representation “fell below an objective standard of

reasonableness”; and, if so, (2) whether, “but for counsel’s

unprofessional errors, the result of the proceeding would have

been different.”    Strickland v. Washington, 466 U.S. 668, 694

(1984).

  I.      The First Strickland Prong Is Met

            First, the court evaluates Mr. Braun’s Motion and the

accompanying declarations, which contain factual representations

concerning sentencing counsel’s conduct, in order to determine

whether Mr. Braun has demonstrated that sentencing counsel’s

representation fell below an objective standard of

reasonableness.    Strickland, 466 U.S. at 688, 694.   Mr. Braun

contends that his sentencing counsel “failed to adequately

monitor Braun’s docket or keep abreast of important case

developments, leaving him and his client unaware that anonymous

letters alleging serious misconduct by Braun had been filed with

the Court.”    (Mot. 13.)   Mr. Braun also asserts that Mr.

                                  18
Meringolo, lead sentencing counsel, was deficient in that he

“failed to seek a further adjournment to accommodate his

unavailability” at the sentencing, instead “delegat[ing] the

critical sentencing hearing to a young associate attorney [Ms.

Cappellino] substantially unfamiliar with the case and similarly

unaware of the anonymous letters.”   (Id.)   Lastly, Mr. Braun

stated that “the junior associate failed to respond or confront”

the anonymous letters and the allegations contained therein when

they surfaced during the sentencing hearing by “neglect[ing] to

request copies of the letters for examination, object to their

consideration or seek a continuance to explore and address their

veracity.”   (Mot. 14.)

          The court notes that Mr. Braun’s factual

representations are largely supported by the Declarations

submitted by Mr. Meringolo and Ms. Cappellino.    In particular,

Mr. Meringolo stated in his Declaration that he was “unaware of

the anonymous letters,” one of which was filed in August 2018,

approximately 10 months prior to sentencing, because copies were

forwarded to an email address that he does “not normally use.”

(ECF No. 176, Meringolo Decl., dated 10/3/2019.)    Yet, Mr.

Meringolo does not explain why the email address, which he

entered on the docket and used to receive the government’s

submissions and the court’s orders that were docketed in this

case, did not provide him with the ability to be aware of the

                               19
anonymous letters filed on the docket.

            Applying the first Strickland factor, the court finds

that sentencing counsel did not take reasonable steps to stay

informed of case developments, i.e. the anonymous letters, prior

to defendant’s sentencing hearing.         Mr. Braun’s counsel had a

duty to enter an effective email address and to check the docket

in the cases in which he has appeared. 4        See, e.g., In re

WorldCom, Inc., 708 F.3d 327, 338-39 (2d Cir. 2013) (finding

that an “attorney[] appearing in cases assigned to the ECF

system . . . accept[s] the obligation not only to notify the

court if his email address changed, but also to update the ECF

system himself”); see also Maintaining Your CSO Account,

https://img.nyed.uscourts.gov/files/local_rules/Maintaining_Your

_CSO_Account.pdf.

            Mr. Braun, however, has cited no case holding or

finding that the failure of defense counsel to review all

docketed submissions in advance of sentencing constitutes

ineffective assistance, and the court has found no such case.

Nonetheless, the court finds that sentencing counsel’s asserted

failure to monitor the docket for developments for approximately

10 months, or to modify his ECF email address, falls below an


4 Though Mr. Meringolo now asserts that he was unaware of the anonymous

letters because the letters were sent to an email address that he “do[esn’t]
normally use,” this email address was entered by sentencing counsel when he
appeared in the case, and he does not assert that he failed to receive any of
the other multiple entries on the docket.

                                     20
objective standard of reasonableness.   Moreover, the court

agrees that sentencing counsel’s lapse may have cost Mr. Braun

the opportunity to confront the anonymous letters’ factual

allegations prior to sentencing and dispel any concerns that the

government or the court could have raised, even though these

letters were investigated by the government, were found not to

present any sentencing issues, and did not factor into the

court’s sentencing decision.    The court had been assured by the

government that its investigation of the letters did not yield

information that would cause the government to invoke any

remedies under its agreement with Mr. Braun or to present

evidence in a Fatico hearing.

          With respect to the other ineffective assistance

allegations, the court finds that Mr. Braun has not shown that

Mr. Meringolo’s decision not to seek an adjournment of

sentencing so that he could attend the sentencing himself, and

Ms. Cappellino’s decision not to seek a continuance of

sentencing, fell below an objective standard of reasonableness.

Greiner v. Wells, 417 F.3d 305, 319 (2d Cir. 2005) (quoting

Strickland, 466 U.S. at 690).   Far from being the unseasoned

“junior associate” as repeatedly characterized in defendant’s

Motion, Ms. Cappellino graduated from law school in 2011, and

the New York State Unified Court System shows that she was

admitted to the bar in New York state in 2012.   (ECF No. 177,

                                 21
Cappellino Decl. ¶¶ 1-2.)   It is far from clear that sending a

senior associate, presumably with between seven to eight years

of legal work experience, to represent a criminal defendant at

sentencing, constitutes ineffective assistance of counsel.    Nor

does the transcript from the sentencing hearing support the

Motion’s portrayal of Ms. Cappellino as an ineffectual,

inexperienced lawyer.   Likewise, Ms. Cappellino’s decision not

to seek a continuance of sentencing in order to review the

anonymous letters does not necessarily fall below an objective

standard of reasonableness, particularly where the government

stated that the letters did not present sentencing issues based

on further investigation.

          Even though Mr. Braun has satisfied the first prong

due to sentencing counsel’s failure to monitor the docket for a

period prior to sentencing, for the reasons set forth below, the

defendant’s Motion fails.

  II.   The Second Strickland Prong Is Not Met

          It is well-settled that the district court has

discretion to decide whether or not to grant a departure from

the Guidelines and/or the statutory mandatory minimum,

             See generally United States v. Fernandez, 127 F.3d

277, 286 (2d Cir. 1997); United States v. Huerta, 878 F.2d 89,

92 (2d Cir. 1989);



                                22
                                  To be sure, Mr. Braun does not

and cannot dispute that the district court had discretion to

decide whether or not to depart from the substantial Guidelines

sentence of 324 to 405 months and the relevant statutory

mandatory minimum.

            Nevertheless, Mr. Braun asserts that sentencing

counsel’s “deficient performance. . .     fueled a sentence based

on materially false information, violating Braun’s Fifth and

Sixth amendment rights to due process and effective assistance

of counsel.”    (Mot. 3.)   Mr. Braun further asserts that

Strickland’s prejudice prong has been met because sentencing

counsel’s “lapses cost [defendant] a chance to impugn [the

letters’] accuracy,” and as a result, “the Court based Braun’s

sentence partly on materially false information, denying him due

process.”    (Mot. 14.)   Thus, Mr. Braun requests “a fresh

sentencing hearing – to rebut the factual assumptions relied on

by the judge.”    (Mot. 15 (quoting United States v. Doe, Nos. 17-

CR-1814, 17-CR-1868, 2019 WL 4251878, at *3.     United States v.

Doe, which Mr. Braun cites in the Motion, is inapplicable to the

present Motion.    In that case, the Second Circuit stated that a

                                  23
judge’s reliance on “inaccurate, material information is

reviewable under [18 U.S.C.] § 3742(a)(1) because ‘a judge’s

material misapprehension of fact is ground for vacating a

sentence[.]”   United States v. Doe, Nos. 17-CR-1814, 17-CR-1868,

2019 WL 4251878, at *3.

          Critically, however, Mr. Braun has failed to establish

that the court imposed a higher sentence than it otherwise would

have, but for sentencing counsel’s deficient performance.    As

noted above, sentencing counsel specifically requested a 10-year

sentence of imprisonment, i.e. the statutory minimum, or any

downward departure from the Guidelines.   (ECF No. 136, Def.

Sent. Mem. 1, 5.)   Although sentencing counsel submitted its

sentencing memorandum prior to the

          , that in no way negates the fact that the court

actually imposed a sentence equal to what defendant had

requested – a sentence that fell far below the Guidelines range

of 324 to 405 months.   In any event, there can be no doubt that

defendant was fully aware that his counsel had requested a 10-

year sentence and that the court had the authority to impose the

mandatory minimum sentence. (ECF No. 39, Plea Tr. 20-21; Plea

Agmt. ¶ 6.)

          As the court indicated at sentencing, the court had

considered a wide array of documents and factors to inform its

sentencing decision, including the superseding indictment; the

                                24
transcript of the plea hearing on November 3, 2011; the

preliminary order of forfeiture; the February 28, 2018 PSR and

Probation Department’s Sentencing Recommendation; the July 24,

2018 Addendum to the PSR; Mr. Braun’s sentencing memorandum and

the numerous attached letters of support; the government’s

sentencing memorandum; as well as the anonymous letters in

question.   (ECF No. 174-4, Ex. C, Sentencing Tr. 3.)    The court

also reviewed Mr. Braun’s offenses in the context of the

Guidelines calculations and factors pursuant to 18 U.S.C. §

3553(a)(1)-(7), noting that Mr. Braun used threats and violence,

including traveling across the country to physically whip and

threaten a member of the drug trafficking organization, during

the course of his criminal conduct; used aircraft to import or

export the controlled substance; used other sophisticated means

to smuggle drugs into the United States, including a Native

American reservation, motor vehicles with hidden compartments,

and boats; and was an organizer or leader of criminal activity

that involved five or more participants.     (Id. at 16-20.)

            In addition to giving respectful consideration to the

advisory Guidelines, the court considered the factors set forth

under 18 U.S.C. § 3553(a)(1)-(7).     For example, the court

considered the nature and circumstances of Mr. Braun’s offense,

which it found to be very serious, given the quantity of

trafficked drugs, laundered funds, sophisticated means, and use

                                 25
of violence and threats.   (Id. at 26-33; 18 U.S.C. §

3553(a)(1).)   The court also carefully considered Mr. Braun’s

personal characteristics, family history, and circumstances.

(Id. at 29-33.)   In summary, the court considered a vast array

of information, policy statements, and sentencing factors that

collectively informed the court’s ultimate sentencing decision.

Contrary to what defendant has asserted in the Motion, the court

did not impose a heavier sentence in reliance upon the anonymous

allegations concerning Mr. Braun’s conduct post-arrest.    Nor was

it improper for the court to address those allegations for the

purpose of confirming that the government had investigated and

did not intend to invoke measures under its agreement with the

defendant or present evidence in a Fatico hearing regarding

those allegations.

          In asserting that “prejudice [was] wrought by

counsels’ derelictions,” Mr. Braun posits that his 10-year

sentence “vastly exceeds those imposed on both his guilty-

pleading marijuana codefendants,” Jeremy Fistel and Elbi

Cespedes, as well as sentences of “nearly all the defendants” in

a trio of related cases.   (Mot. 15-16.)   Mr. Braun, however, is

not similarly situated to many other drug traffickers.    As the

court stated during sentencing, Mr. Braun was, at one point

during the conspiracy, routinely trafficking more than $6

million worth of marijuana per week, and the government

                                26
calculated that he was personally responsible for laundering

roughly $14 million in drug proceeds – far more than the typical

drug offender.   (ECF No. 174-4, Ex. C, Sentencing Tr. 28-29.)

Furthermore, Mr. Braun’s used threats and actual violence to

collect drug debts and deter fellow co-conspirators from

cooperating with the government, including traveling across the

country and whipping an individual with a belt.      (Id. at 29.)

Also, as discussed above, the court found that Mr. Braun acted

as a leader and organizer of the vast conspiracy that involved

individuals in other countries.    (Id. at 16-20.)    Though Mr.

Braun states that the “operation’s sophistication and scale” and

his “leadership role” are already factored into the advisory

Guidelines, and it may be the case that violence is not uncommon

in the world of drug trafficking, the court acted to fulfill its

duty to consider these facts for purposes of sentencing.      (Mot.

18.)

          Mr. Braun further asserts that his 10-year sentence

“dwarfs” the national median



                 “confound[s]” the 18 U.S.C. § 3553(a)(6), which

directs courts to “avoid unwarranted sentence disparities among

defendants with similar records who have been found guilty of

similar conduct.”   (Mot. 16.)



                                  27
          This assertion is plainly without merit.




                                 the mean downward departure from

the Guidelines range was 59 months, and the median downward

departure was 47 months. 5   Of course, comparing Mr. Braun’s case

to the cumulative data may be inapt, as these data unfortunately

do not separate out downward departures based on the applicable

Guidelines ranges.   Nevertheless, the report is of some value to

the court, as it shows that courts in drug trafficking cases

                             have imposed sentences reflecting

approximately a 50% reduction in sentence from the Guidelines.

Here, the court independently calculated Mr. Braun’s Guidelines

range to be between 324 months and 405 months, given an offense

level of 41 and a Criminal History Category of I.     (ECF No. 174-

4, Ex. C, Sentencing Tr. 34.)    Neither party objected to the

court’s Guideline calculation.    (Id.)   Therefore, Mr. Braun

received a massive downward departure of 204 months, or a 63%

reduction, below the bottom end of the Guidelines range for his

offense level and Criminal History Category, which far exceeds




5




                                 28
both the mean and median downward departure in drug trafficking

cases

            The court applauds Mr. Braun’s conduct

                     , as described in the government’s sentencing

letter.    According to the government’s sentencing letter, Mr.

Braun




                                         Mr. Braun appears to have

“turned his life around” since the commission of the instant

offenses, but the facts set forth in the government’s sentencing

letter do not negate or obviate the sentencing goals of

deterrence and punishment for the instant offenses.    (Def. Sent.

Mem. 2.)    Further, Mr. Braun does not dispute that his

sentencing submission requested a 10-year sentence, which he

received

            The court finds that Mr. Braun has not satisfied the

second prong under Strickland because he has not established a

“reasonable probability” of prejudice.    As noted above, a

“reasonable probability” of prejudice requires more than a mere

showing that the errors had “some conceivable effect on the

outcome of the proceeding.”    Strickland, 466 U.S. at 693.

Because the court imposed a sentence that did not rely upon the

allegations contained in the anonymous letters at issue, a

                                 29
resentencing would have no effect on Mr. Braun’s sentence.

                           CONCLUSION

          For the foregoing reasons, the court respectfully

denies Mr. Braun’s Motion to vacate his sentence, as there is

simply no valid basis under 28 U.S.C. § 2255 to do so.   28

U.S.C. § 2255(a); United States v. Bokun, 73 F.3d 8, 12 (2d Cir.

1995); Adams v. United States, 372 F.3d 132, 134 (2d Cir. 2004).

          Mr. Braun shall surrender to the custody of the

Attorney General as previously ordered.   Defense counsel shall




                               30
confirm that Mr. Braun has surrendered within two business days

of his surrender.   The Clerk of Court is respectfully directed

to enter judgment against defendant, denying his § 2255 Motion,

and close the case.

SO ORDERED.

Dated: December 23, 2019
       Brooklyn, New York


                                     _______    _/s/____
                                     KIYO A. MATSUMOTO
                                     United States District Judge
                                     Eastern District of New York




                                31
